DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claim 1, in the response filed June 23, 2021, have been entered. 
Claims 1-13 are currently pending in the above identified application.
Claims 11-13 have been withdrawn from consideration as being directed towards the non-elected invention.

Response to Arguments and Amendments
Applicant’s arguments, see p. 6-9, filed June 23, 2021, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. § 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPN 5,382,400 to Pike, US Pub. No. 2003/0055162 to Sen, US Pub. No. 2011/0313106 to Shan and US Pub. No. 2008/0269412 to Carnahan.
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claims 1-10, made of record in the office action mailed March 4, 2021 have/has been withdrawn due to Applicant' s amendment in the response filed June 23, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,382,400 to Pike in view of US Pub. No. 2003/0055162 to Sen, US Pub. No. 2011/0313106 to Shan, and US Pub. No. 2008/0269412 to Carnahan.
Regarding claims 1-3 and 5-10, Pike teaches a multicomponent fiber comprising first component A comprising polypropylene as a core component and a second component B including polyethylene polymer, such as low density polyethylene and high density polyethylene, as the sheath component (claims 8-9) (Pike, abstract, col. 4 lines 19-28, col. 6 lines 3-45).  
Pike does not teaches a compatibilizer as claimed. 
However, Sen teaches a fiber, including a bicomponent, that uses a compatibilizer to promote adhesion between the core and sheath polymers (Sen, abstract, para 0011).  Shan teaches a crystalline block composite used as a compatibilizer for use with polyethylene, including low density polyethylene and polypropylene (Shan, abstract, claim 1, para 0095-0097).  Shan teaches the crystalline block composite comprising a crystalline ethylene based polymer (CEP), a crystalline alpha-olefin based polymer (CAOP) and a block copolymer (CEB)  comprising a crystalline ethylene block and a crystalline alpha-olefin block  (Id., para 0009).  Shan teaches the crystalline block composite being use with a crystalline polypropylene and a low density polyethylene (Id.). Shan teaches the CEB of the block copolymer is essentially the same composition as the CEP in the block composite and the CAOB of the block copolymer is essentially the same composition as the CAOP of the block composite (Id., para 0040).  Shan teaches CAOB refers to highly crystalline blocks of polymerized alpha olefin units in which the monomer is present, including propylene,  in an amount greater than 90 mol %, preferably greater than 93 mol percent, more preferably greater than 95 mol percent, and preferably greater than 96 mol percent (Id., para 0041, 0083), reading on the crystalline alpha-olefin based polymer having greater than 90 mol% units derived from propylene and a comonomer selected from the group consisting of C4-C10 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Pike, wherein the fiber further comprises the crystalline block composite of Shan, motivated by the desire of using conventionally known additive predictably suitably for use in extruded good containing polypropylene and polyethylene polymer, including fibers such as multicomponent fibers and crimped fibers as taught by Shan and Carnahan as well as to promote adhesion between the core and sheath component of the fiber as taught by Sen.
Regarding claims 5-7, the prior art combination teaches the crystalline block composite being 0.05 wt% to 50% wt% of the composition with remained being polyethylene, polyalpha-olefin (propylene-based polymer) and combinations (Shan, para 0095), reading on the compatibilizer being added to only the polyethylene, only the polypropylene, or both.  
Regarding claim 10, the prior art combination teaches the fiber comprising from about 40 to about 60% by weight polypropylene and from about 40 to 60% by weight polyethylene (Pike, col. 7 lines In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the polypropylene and polyethylene, and therefore the core to sheath ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Sen, Shan, and Carnahan, as applied to claims 1-3 and 5-10 above, as evidenced by DOWLEX 2553 Polyethylene Resin to DOW.
Regarding claim 4, the prior art combination teaches the polyethylene being 2553 low density polyethylene from Dow (Pike col. 7 lines 7-16), which has a density of 0.935 g/cm3 and an I2 of 40 g/10 min as evidenced by DOW (DOW, p. 1).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0313106 to Shan in view of US Pub. No. 2008/0269412 to Carnahan.
Regarding claims 1-3 and 5-8, Shan teaches a crystalline block composite used as a compatibilizer for use with polyethylene, including high density polyethylene and low density polyethylene (ethylene based polymer) and polypropylene (propylene-based polymer), as a blend (Shan, 4-C10 alpha-olefins (claim 3).  Shan teaches CEB, on the other hand, refers to blocks of polymerized ethylene units in which the comonomer content is 10 mol % or less, preferably between 0 mol % and 10 mol %, more preferably between 0 mol % and 7 mol % and most preferably between 0 mol % and 5 mol % (Id., para 0041), reading on the crystalline ethylene-based polymer having an ethylene content of greater than 90 mol% (claim 2).  Shen shows the blend of material has distinction regions as a dispersed phase in a continuous phase (Id., Figure 8, Table 6, para 0172), reading on first region comprising the polyethylene (ethylene-based polymer) and a second region comprising polypropylene (propylene-based polymer) in an island in the sea arrangement (claim 8).  Shan teaches the composition being used in molded goods (Id., para 0099-0100).  One of ordinary skill in the art would have appreciated that fibers are molded goods.  Shen also incorporates by reference the process and catalysts described in US Pub. No. 2008/0269412 to Carnahan to form the crystalline block composite (Id., para 0030, 0043, 0067).  Carnahan teaches a pseudo-block copolymer containing two distinguishable blocks or segments (Id., para 0023-0030) used 
Regarding claims 5-7, the prior art combination teaches the crystalline block composite being 0.05 wt% to 50% wt% of the composition with remained being polyethylene, polyalpha-olefin (propylene-based polymer) and combinations (Shan, para 0095), reading on the compatibilizer being added to only the polyethylene, only the polypropylene, or both.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Sen teaches the use of compatibilizer in sheath/core fiber to promote adhesion of the components.  As the core and sheath component of Pike are intended to remain adhered and the compatibilizer of Shen is used for the same materials as those of Pike, the combination would have been obvious to one of ordinary skill in the art.  Additionally, Carnahan, incorporated by reference by Shen, teaches the use of the pseudo-block copolymer in crimped fiber applications.  The combination does not destroy the intended purpose of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789